


Exhibit 10.9

 

JOINT VENTURE AGREEMENT

 

JOINT VENTURE AGREEMENT, dated as of November 1, 1996, by and  between SB
Holdings (Europe) Ltd. (“SOFTBANK”), a company organized under the laws of the
United Kingdom, and Yahoo! Inc., a California corporation (“Yahoo”).

WHEREAS, Yahoo offers in the United States and certain other geographic areas
certain on-line navigational services on the World Wide Web, including, without
limitation, the Yahoo! Internet Guide.

WHEREAS, SOFTBANK through its affiliates Ziff-Davis UK, Ltd., Ziff-Davis France,
SA and Ziff-Davis Verlag, GmbH (the “ZD Affiliates”) is a leading computer
publisher in the United Kingdom, France and Germany;

WHEREAS, an affiliate of SOFTBANK indirectly owns a minority interest in Yahoo;
and

WHEREAS, SOFTBANK and Yahoo, directly or through wholly owned affiliates, wish
to jointly form  joint venture companies in Germany, the United Kingdom, and
France (each a Company, collectively, the “Companies”), to establish and manage
versions of the Yahoo Internet Guide for the United Kingdom, France and Germany
(the “Territories”), develop related on-line navigational services, and conduct
other related businesses;

NOW, THEREFORE, the parties hereby agree as follows:

1.                                       OBJECTIVES OF THE COMPANIES

The objectives of the Companies shall be to engage in the businesses set forth
below:

(i)            establishment and management in the Territories of localized
versions of the Yahoo Internet Guide to be branded with the Yahoo! name such as
Yahoo! UK, Yahoo! France, and Yahoo! Germany (the “Localized Guides”), all as
set forth in the Business Plan attached as Exhibit A (the “Business Plan”);

(ii)           development and commercialization of related on-line navigational
services and other Yahoo branded products within the Territories including off
line products and publications (other than as specified in 1(v) below) as
described in the Business Plan;

(iii)          related sale of on-line advertisement space through its own
efforts or through one or more third party sales representatives;

(iv)          addition of specific informational content to the Localized Guide
in each of the Territories;

(v)           business cooperation with any localized versions of “Yahoo!
Internet Life” (or one or more similar publications) published by ZD Affiliates;

--------------------------------------------------------------------------------


 

(vi)          business cooperation in the production of localized versions of
the online publication “ZD/Yahoo! computing” (or one or more similar
publications) to be published on the Internet by ZD Affiliates; and

(vii)         other businesses relating to the foregoing as agreed upon by the
parties from time to time.

2.                                       SALE AND PURCHASE OF SHARES; OWNERSHIP
OF THE COMPANY.

(a)           Prior to this date, Yahoo has organized the Companies in the
Territories and has invested, or shall invest (including amounts counted as
surplus capital), the aggregate amount of $1,400,000 in the Companies. Subject
to the terms and conditions hereof and pursuant to such subscription agreements
as local law may require, the Companies shall issue, and Yahoo (to the extent it
has not already fully subscribed) and SOFTBANK shall subscribe to shares (or
other ownership interests as local law may dictate) of each of the Companies so
that after such subscriptions SOFTBANK shall own a 30% interest in each such
Company and Yahoo shall own a 70% interest.  The total to be contributed by
SOFTBANK for its shares in all the Companies shall total $600,000 (including
surplus capital).  The Companies are also reimbursing each of the parties for
activities taken prior to this date on behalf of the Companies and assuming any
obligations incurred on behalf of the Companies.

(b)           Each party shall make such additional contributions to the capital
of the Companies (above the amounts in (a)) as the Board of Directors shall
determine in good faith are required to carry out the Business Plan, up to an
aggregate additional contribution by Yahoo of $1,400,000 (for a total aggregate
contribution of $2,800,000), and by SOFTBANK, of an additional $600,000 (for a
total aggregate contribution by SOFTBANK of $1,200,000.

(c)           Yahoo may transfer up to 10% of its shares in the Companies to a
third party subject to SOFTBANK’s consent to that party, which should not be
unreasonably withheld.  If the parties shall mutually determine that such third
party shall hold more than 10% of the Companies, that third party’s shares above
10% shall be transferred pro rata from Yahoo and SOFTBANK or additional shares
may be issued by such third party so that Yahoo’s and SOFTBANK’s interests are
diluted pro rata.

3.                                       REPRESENTATIONS AND WARRANTIES OF
SOFTBANK

SOFTBANK hereby represents and warrants to Yahoo as follows:

(a)           SOFTBANK has been duly incorporated, and is a validly existing
corporation under the laws of the UK and has full power and authority to enter
into and perform this Agreement.

(b)           This Agreement has been duly authorized, executed and delivered by
SOFTBANK and constitutes a valid and binding agreement of SOFTBANK, enforceable
against SOFTBANK in accordance with its terms.

(c)           No consent, approval or authorization of or declaration or filing
with any governmental authority or other person or entity on the part of
SOFTBANK is required in

2

--------------------------------------------------------------------------------


 

connection with the execution or delivery of this Agreement or the consummation
of the transactions contemplated hereby.

4.                                       REPRESENTATIONS AND WARRANTIES OF YAHOO

Yahoo represents and warrants to SOFTBANK as follows:

(a)           Yahoo has been duly incorporated and is a validly existing
corporation in good standing under the laws of the State of California, and has
full power and authority to enter into and perform this Agreement.

(b)           This Agreement has been duly authorized, executed and delivered by
Yahoo and constitutes a valid and binding agreement of Yahoo, enforceable
against Yahoo in accordance with its terms.

(c)           No consent, approval or authorization of or declaration or filing
with any governmental authority or other person or entity on the part of Yahoo
is required in connection with the execution or delivery of this Agreement or
the consummation of the transactions contemplated hereby.

5.                                       LICENSE/SERVICES AGREEMENTS

(a)           Concurrently with the execution of this Agreement, Yahoo shall
enter into license agreements, in the forms attached hereto in Exhibit B (the
“License Agreements”), with each of the Companies.

(b)           Concurrently with the execution of this Agreement, the ZD
Affiliates are entering into Services Agreements in the forms attached in
Exhibit C with each of the Companies (the “Services Agreements”).

6.                                       BOARD OF DIRECTORS; STATUTORY AUDITORS

(a)           Subject to permissible corporate law in each of the Territories,
the Companies shall be managed by a single Board of Directors with five
members.  SOFTBANK shall designate two Directors and Yahoo shall designate three
Directors.  To the extent local law does not permit the Companies to have a
single Board of Directors, Yahoo and SOFTBANK shall create a Management
Committee of five members which shall act in the same way as the single Board of
Directors would act and each party shall cause the members of each Board of
Directors or other similar management group in each of the Territories to act in
accordance with the determination of that Management Committee.  If such a
Management Committee is set up, any reference to the Board of Directors or to
Directors shall be deemed a reference to the Management Committee and to the
members of that Committee.

(b)           To the extent required by local law, each Company shall have one
Statutory Auditor, which shall be designated by Yahoo.

3

--------------------------------------------------------------------------------


 

(c)           The Companies shall have a Managing Director, who shall also be
the President (or similar officer) of each Company. The President and Managing
Director shall be a nominee of Yahoo, subject to Softbank’s approval, not
unreasonably withheld.

(d)           In case of a vacancy in the office of Director, Statutory Auditor
or Managing Director during the term of office for whatever reason, the vacancy
shall be filled by the party that nominated the Director, Statutory Auditor or
Managing Director whose office became vacant, but still subject in the case of
Managing Director to SOFTBANK’s approval, not unreasonably withheld.

(e)           At any annual or special meeting of shareholders or any meeting of
the Board of Directors of any Company called for such purpose, each party shall
vote or cause to be voted all shares owned by it for the election of nominees
designated as Directors, Statutory Auditor or Managing Director in accordance
with this Section 6 and otherwise as may be necessary to implement the
provisions of this Agreement.

(f)            No change shall be made in the number and/or allocation of
Directors, Statutory Auditor or Managing Director as stated in this Section 6 or
in the Articles of Incorporation (or similar corporate document) of any Company;
provided that if the parties’ respective shareholdings change in a material way,
the parties shall adjust the number and allocation of Directors if and to the
extent appropriate so that their respective representation on the Board and in
that Company is generally proportionate to their respective shareholdings.

7.                                       MANAGEMENT OF THE COMPANIES

(a)           The Board of Directors shall be responsible for establishing the
overall policy and overall operating policies with respect to the business
affairs of the Companies.

(b)           Except as otherwise required by mandatory provisions of law and as
otherwise provided herein, resolutions of the Board of Directors shall be
adopted only by the affirmative vote of a majority of the Directors present at a
meeting duly called at which a quorum is present.  A majority of the Board of
Directors shall constitute a quorum for the transaction of business provided at
least one Director designated by SOFTBANK is present.  Board meetings shall be
held in accordance with applicable local law provided that the Board of
Directors shall meet no less frequently than once in each calendar month.  Any
Director may attend a Board meeting by conference telephone.

(c)           Notwithstanding the general provisions set forth above, in
addition to any special approval requirements under the Articles of
Incorporation (or similar  corporate document) or under local law, each of the
following corporate actions may be taken by a Company only (x) in the case of
any action that is permitted by law or under the Articles of Incorporation to be
taken by the Board of Directors alone, only upon authorization by affirmative
vote of at least one SOFTBANK director and at least one Yahoo director and (y)
in the case of actions required by law or the Articles of Incorporation to be
approved by the Company’s shareholders, only upon authorization by affirmative
vote of both Yahoo and SOFTBANK as shareholders:

 

4

--------------------------------------------------------------------------------


 

(i)            any merger or consolidation, whether or not the Company is the
surviving corporation; any sale, lease, exchange or other disposition of all or
substantially all of the assets of the Company; any acquisition of all or
substantially all of the capital stock or assets of any other entity; or the
liquidation or voluntary dissolution of the Company;

(ii)           any sale, lease, exchange or other disposition of substantial
assets (except in the ordinary course of business) of the Company;

(iii)          any capital expenditure of $100,000 or more, except as may be
specified in the Business Plan;

(iv)          the raising of additional equity capital or the issuance or sale
of any debt or equity securities (including any shareholder loan or guaranty)
above the amounts specified in Section 2(b) above, and the terms thereof,
whether or not in connection with a call for additional capital pursuant to
Section 8 hereof;

(v)           any declaration or payment of any dividend or other distribution,
directly or indirectly, on account of any shares of capital stock of the
Company, or any redemption, retirement, purchase or other acquisition, directly
or indirectly, by the Company of any such shares (or of any warrants, rights or
options to acquire any such shares);

(vi)          the incurrence or guarantee (directly or indirectly) by the
Company with respect to any indebtedness for borrowed money in excess of
$50,000;

(vii)         any amendment, alteration or repeal of any provision of the
Articles of Incorporation (or similar corporate document) of the Company; or

(viii)        engagement in any business other than as set forth in Section 1
hereof and activities incidental thereto, either directly or through any
corporation or other entity in which the Company has, directly or indirectly, an
equity interest;

(ix)           approval of an annual business plan and operating budget for the
Company (which shall be made no later than thirty (30) days prior to the
commencement of each fiscal year of the Company), and any determination to
deviate in any material respect from such business plan or budget as so
approved;

(x)            except as may be set forth in the Business Plan, the
authorization of execution of any contract or agreement (i) having a period of
performance greater than one year, (ii) involving aggregate payments or
consideration in excess of $100,000, (iii) involving any license of trademarks,
patents, copyrights or other intellectual property rights of the Company, and
(iv) between the Company and any officer, shareholder or Director of the Company
(or their respective affiliates), and any waiver or variance of any contract
described in (i)-(iv) above; or

(xi)           except as may be set forth in the Business Plan, compensation for
all officers, Directors and Statutory Auditors of the Company.

5

--------------------------------------------------------------------------------


 

To the extent permitted by applicable law, the foregoing approval  requirements
shall at all times also be set forth in the Articles of  Incorporation of the
Company, unless amended as set forth.

8.                                       ADDITIONAL CAPITAL

Subject to Section 7(c) hereof, the Board of each Company may, by  written
notice to the parties, call for the parties to subscribe for  additional shares
of capital stock of the Company or to make loan guarantees or loans to the
Company in proportion to their respective holdings of common stock above the
amounts specified in Section 2(b).  If one party shall decline to subscribe to
additional shares above the amounts specified in Section 2(b), and the other
party shall subscribe to additional shares, the subscribing party’s total
percentage of shares shall increase and the non-subscribing party’s ownership
interest may thereby be diluted.

9.                                       DISPOSITION OF COMMON STOCK

Neither party shall directly or indirectly sell, assign, transfer or otherwise
dispose of, or pledge or otherwise encumber, any shares of common stock of any
Company without the prior consent of the other party except to an affiliate of
that party provided, however, the selling party shall continue to be liable for
all of its obligations.

10.                                 ACCOUNTING; ACCESS TO INFORMATION

(a)           The fiscal year of each Company shall be the calendar year.

(b)           Each Company shall maintain its accounts and prepare its financial
statements (including, without limitation, a balance sheet, profit and loss
statement and statement of cash flows) in accordance with generally accepted
accounting principles applicable in the country of incorporation, and shall
cause its annual financial statements to be audited by an internationally
recognized independent auditing firm reasonably acceptable to each party, and
such financial statements and the auditors’ opinion to be delivered to each
party no later than sixty (60) days following the end of each fiscal year.  Each
Company also shall deliver to each party unaudited monthly and quarterly
financial statements within thirty days following the end of each month or
fiscal quarter, as the case may be, certified (in the case of quarterly
financial statements) by the chief accounting officer of the Company.  All
financial statements shall be accurately and completely translated into English
prior to delivery to SOFTBANK or Yahoo, and shall be accompanied by a reasonably
detailed schedule that sets forth the differences between the generally accepted
accounting principles applied in that Company’s country of incorporation and
U.S. generally accepted accounting principles as applied to such financial
statements.

(c)           Each party shall, during all business hours and at all other times
as reasonable, have access to the books and records of each Company and to the
legal, tax and auditing personnel of that Company, internal and external;
provided, however, that the cost and expense necessary for such inspection shall
be borne by the party making the inspection.

11.                                 TERM OF THE AGREEMENT

 

6

--------------------------------------------------------------------------------


 

(a)           Subject to Section 12, this Agreement shall remain in effect
perpetually, provided that, if for the calendar year ending December 31, 2001,
or for any calendar year thereafter, (x) the “primary business” of the
Companies, taking all three companies taken together, shall have been
unprofitable for more than two quarters in succession within that year and also
shall have been unprofitable for tha entire year and (y) Yahoo and SOFTBANK, in
good faith, differ with respect to the future business plans and prospects of
the Companies, then Yahoo! shall have the right to terminate the Agreement,
which termination shall be effective ninety (90) days following notice thereof
to SOFTBANK.  For purposes of this paragraph the “primary business” of the
Companies shall mean the business of providing the Localized Guides and selling
ad space in connection with or obtaining other revenues from those Guides; all
other products and services of the Companies shall be excluded.

(b)           Upon termination of this Agreement pursuant to Section 11(a)
above, Yahoo shall purchase all of the interests in the Companies then owned by
SOFTBANK for a price equal to SOFTBANK’s percentage share (based on its stock
ownership) of the fair market value of the Companies determined (x) as if they
were going concerns, i.e., continuing in the business with all of their rights
and obligations including continued rights under the License Agreement from
Yahoo and (y) in light of rights under the customary appraisal methods and
standards (including, without limitation, such factors as recent historical cash
flow and earnings, book value of tangible and intangible assets, available
valuations of comparable companies and the parties’ total investment in the
Companies).  In the event that the parties cannot agree on the fair market value
of the Companies within thirty (30) days following Yahoo’s notice of
termination, the fair market value will be determined by an independent
investment banking or appraisal firm selected by Yahoo from three such firms
nominated in good faith by SOFTBANK.  Such determination (i) shall be limited
solely to selecting between two alternative amounts of fair market value
provided to such firm by Yahoo and SOFTBANK respectively (which shall be
provided within thirty (30) days following selection of the appraiser), (ii)
shall be finally made by the appraiser within thirty (30) days following the
receipt of the proposed amounts from the parties, and (iii) shall be conclusive
and binding on all parties concerned.  The fees and expenses associated with any
such investment banking or appraisal firm shall be borne by the non-prevailing
party in such proceeding.

12.                                 TERMINATION OF THE AGREEMENT

(a)           If either party fails in any material respect to perform or
fulfill in the time and manner herein provided any obligation or condition
herein required to be performed or fulfilled by such party, and if such default
shall continue for sixty (60) days after written notice thereof from the other
party, then the other party shall have the right to terminate this Agreement by
written notice of termination to the defaulting party at any time after such
sixty (60) days.  Either party may also terminate this Agreement immediately by
giving a written notice to the other party in the event such other party shall
be dissolved or liquidated or declared insolvent or bankrupt.

(b)           Upon termination of this Agreement by SOFTBANK pursuant to the
foregoing Section 12(a), SOFTBANK shall have the right to put its shares to
Yahoo pursuant to the valuation described in Section 11(b) above.  Upon
termination by Yahoo pursuant to Section

7

--------------------------------------------------------------------------------


 

12(a), then Yahoo shall have the right to commence dissolution of the Companies
in accordance with applicable law.

(c)           Termination of this Agreement for any reason shall not release
either party from any liability which at the time of termination has already
accrued to the other party or which thereafter may accrue in respect of any act
or omission prior to such termination.

13.                                 CONFIDENTIALITY

Each party shall hold and shall cause its respective representatives to hold in
confidence all confidential information made available to it or its
representatives by the other party, directly or through any Company, and shall
not pass such information on, wholly or partly, to third parties without the
written consent of the other party, unless such information (i) becomes
generally available to the public other than as a result of a disclosure by such
party or its representatives, (ii) becomes available to such party from other
sources not known by such party to be bound by a confidentiality obligation, or
(iii) is independently acquired by such party as a result of work carried out by
any employee or representative of such party to whom no disclosure of such
information has been made.

14.                                 OTHER VENTURES

(a)           Neither party will engage directly or indirectly in any business
activities in the Territory that would reasonably be deemed to be competitive
with the business activities of the Companies in the Territory, i.e., the
distribution of a comprehensive Internet directory or search tool localized for
the Territory; provided that Yahoo may continue to make available the Yahoo!
Internet Guide, and similar properties or products prepared for distribution in
other countries, but none of which may be localized for any of the Territories,
and provided further than nothing herein shall prevent SOFTBANK and its
affiliates from distributing localizaed versions of ZDNet or maintaining web
sites or listings or urls or which provide for indexing and searching all of the
url listings, reviews, ratings and other material from current and back issues
of those sites and publications.

(b)           Yahoo hereby agrees to discuss in good faith with SOFTBANK and
allow SOFTBANK to make a first offer on any plans to establish similar ventures
in other countries in Europe; provided that the foregoing shall not obligate
either party to enter into any such arrangement.

15.                                 GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
California applicable to agreements made and to be performed therein.

16.                                 DISPUTE RESOLUTION

All disputes between the parties arising directly or indirectly out of this
Agreement shall be settled by the parties amicably through their good faith
discussions.  In the event that any such dispute cannot be resolved thereby,
such dispute shall be finally settled by arbitration in accordance with the
rules then in effect of the American Arbitration Association by three

8

--------------------------------------------------------------------------------


 

arbitrators appointed in accordance with such rules. Any such arbitration shall
be held in New York, New York.  The arbitration award shall be final and binding
upon the parties, and judgment on such award may be entered in any court having
jurisdiction thereof.

17.                                 MISCELLANEOUS

(a)           This Agreement may be amended only by a written instrument signed
by both parties.

(b)           This Agreement may not be assigned by either party hereto except
with the written consent of the other party; provided, however, that this
Agreement may be assigned to (x) an affiliate corporation or (y) any corporation
which shall succeed to the business of a party by merger, consolidation, or the
transfer of all or substantially all of the assets of such party and which shall
expressly assume the obligations of such party hereunder.

(c)           Any and all notices, requests, demands and other communications
required or otherwise contemplated to be made under this Agreement shall be in
writing and in English and shall be deemed to have been duly given (a) if
delivered personally, when received, (b) if transmitted by facsimile, upon
receipt of a transmittal confirmation, (c)  if sent by registered airmail,
return receipt requested, postage prepaid, on the sixth business day following
the date of deposit in the mail or (d) if by international courier service, on
the second business day following the date of deposit with such courier service,
or such earlier delivery date as may be confirmed to the sender by such courier
service.  All such notices, requests, demands and other communications shall be
addressed as follows:

 

(i)

If to SOFTBANK::

 

 

 

 

 

 

SB Holdings (Europe) Ltd.

 

 

c/o Ziff-Davis Verlag Gmbh

 

 

Riesstrasse 25,

 

 

80992 Munich 50

 

 

Germany

 

 

Attention:

J.B. Holston

 

 

Telephone:

(4989) 1431-2401

 

 

Facsimile:

(4989) 1431-2400

 

 

 

 

 

with a copy to

 

 

 

 

 

 

 

Ziff-Davis Publishing Company

 

 

One Park Avenue

 

 

New York, New York 10016

 

 

Attention:

Legal Department

 

 

Telephone:

(212) 503-3575

 

 

Facsimile:

(212) 503-3581

 

 

 

 

 

(ii)

If to the Company:

 

9

--------------------------------------------------------------------------------


 

 

 

Yahoo! Inc.

 

 

635 Vaqueros Avenue

 

 

Sunnyvale, California 94086

 

 

Attention:

Mr. Timothy Koogle

 

 

 

President

 

 

Telephone:

(408) 328-3300

 

 

Facsimile:

(408) 328-3301

 

 

 

 

 

with a copy to

 

 

 

 

 

 

 

Venture Law Group

 

 

A Professional Corporation

 

 

2800 Sand Hill Road

 

 

Menlo Park, California  94025

 

 

Attention:

James L. Brock, Esq.

 

 

Telephone:

(415) 854-4488

 

 

Facsimile:

(415) 854-1121

 

or in each case to such other address or facsimile number as the party may have
furnished to the other party in writing.

(d)           In the event of the invalidity of any part or provision of this
Agreement, such invalidity shall not affect the enforceability of any other part
or provision of this Agreement.

(e)           No waiver by any party of any default in the performance of or
compliance with any provision herein shall be deemed to be a waiver of the
performance and compliance as to any other provision, or as to such provision in
the future; nor shall any delay or omission of any party to exercise any right
hereunder in any manner impair the exercise of any such right accruing to it
thereafter.  No remedy expressly granted herein to any party shall be deemed to
exclude any other remedy which would otherwise be available.

(f)            This Agreement constitutes the entire agreement among the parties
with respect to the subject matter hereof and shall supersede all prior
understandings and agreements between the parties with respect to such subject
matter.  This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(g)           Nothing herein express or implied, is intended to or shall be
construed to confer upon or give to any person, firm, corporation or legal
entity, other than the parties hereto and their affiliates, any interests,
rights, remedies or other benefits with respect to or in connection with any
agreement or provision contained herein or contemplated hereby.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly signed this Agreement as of the
day and year first above written.

 

 

SB HOLDINGS (EUROPE) LTD.

 

 

 

 

 

 

 

By:

 

/s/  DAVID CRAVER

 

 

 

Name:    David Craver

 

 

 

Title:      VP, IMG

 

 

 

 

 

 

 

 

 

YAHOO! INC.

 

 

 

 

 

 

 

 

 

By:

 

/S/  TIMOTHY KOOGLE

 

 

 

Name:    Timothy Koogle

 

 

 

Title:      President

 

 

 

 

 

11

--------------------------------------------------------------------------------

